DETAILED ACTION
This Office action is in response to Applicant’s reply filed 07/08/2022.
Claims 1-22 are allowed. Claims 21-22 are new.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Statutory Review under 35 USC § 101
Claims 1-11 are directed toward a system and have been reviewed.
Claims 1-11 appear to remain statutory, as the system includes hardware (processor hardware and memory hardware coupled to the processor hardware).
Further, claims 1-9 perform the steps of claims 12-20 (and claims 10-11 are dependent on independent claim 1), which are drawn to a method is directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claims 12-20 are directed towards a method and have been reviewed.
Claims 12-20 appear to remain statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions. This is in light of the steps resulting in transforming a display of an operator device to complete a set of fields displayed on the display with corresponding entries of a constructed first result.


Allowable Subject Matter
Claims 1-22 are allowed.
Regarding independent claims 1 and 12, upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant’s invention. Dependent claims 2-11 and 13-22 are allowed at least by virtue of their dependency on allowed base claims.

The cited references include Marschner1, Kapoor2, and Luszczek3.

Marschner teaches (FIG. 3, col. 8, lines 18-29; col. 9, lines 9-16) a transformation store that stores various types of transformations received from a user using a text format.
Marschner refers to presenting a dataset including composite attributes and single attributes (FIG. 19, col. 24, lines 34-44). Marschner further teaches (FIG. 19, col. 24, line 66-col. 25, line 10) allowing a user to select attributes of a composite attribute based on the structure representation of values of the composite attribute.
Subsequently, Marschner refers to determining the path of each selected attribute within the composite attribute, including identifying each nested attribute that needs to be traversed, starting from the top level of the composite attribute to reach the selected attribute (FIG. 19, col. 25, lines 11-30). Marschner also refers to executing generated transformations for values of the composite attributes to extract selected attributes as new columns.
Marschner teaches (col. 16, lines 47-53) selected new columns or columns corresponding to any selected transformations being added to the dataset and updating the displayed columns (FIG. 6, step 670).

Another embodiment of Marschner teaches (FIG. 6, step 640, col. 16, lines 13-27) extracting a nested attribute and generating a name for a new column based on all the attributes that were traversed to reach the attribute.

Kapoor teaches (FIGs. 2-3, ¶ 0033) a user highlighting columns of a table of data, creating a persistent primary designation for them.
Kapoor also teaches (FIGs. 4-5, ¶ 0034-0036) displaying a summary table based on primary designation, with any secondary aggregations or with any row aggregations nested. Subsequently, Kapoor teaches (FIG. 4B, ¶ 0035) the secondary information including row data related to the selected second row of primary columns.

Luszczek teaches (FIGs. 29-33, claim 22) transforming a program into a parallel program, which can include providing a nested parallel function. Luszczek also teaches (FIGs. 16-20, col. 22, lines 6-67) interplay between elements of distributed array commands including object conversion taking into consideration elements such as inner parallel context or outer parallel contexts.


The resulting claim limitations appear to be directed to determining a request type, retrieving information, selecting instructions corresponding to the type of the received information capable of creating a nested entry, creating a nested entry if the instructions indicate a first entry is nested by copying the retrieved information into temporary memory and recursively adding fields from the temporary memory based on nested instructions and creating an appended entry after completion of the prior nested instructions (used to recursively add fields from temporary memory), and transforming a display to complete displayed fields based on these created entries.

The preceding is but a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations.

The Examiner concludes that the cited references used in the previous rejection (Marschner with itself and Kapoor) cannot be reasonably combined with other references (such as Luszczek) in order to render the claims obvious as currently amended. 

The prior art does teach a portion of the required elements; however, the prior art does not appear to fully address implementing a recursive call technique to add fields from temporary memory into which collected information has been copied to create nested entries for display in the manner exhibited in the claims as currently structured.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. 

It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        September 3, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Marschner et al., U.S. Patent No. 10,733,198
        2 Kapoor et al., U.S. Patent Application Publication No. 2016/0378811
        3 Luszczek et al., U.S. Patent No. 8,255,890